COURT OF APPEALS
                                   EIGHTH DISTRICT OF TEXAS
                                        EL PASO, TEXAS
                                               §

  Ashley Ramirez,                                  §               No. 08-17-00122-CR

                        Appellant,                 §                 Appeal from the

  v.                                               §                205th District Court

  The State of Texas,                              §             of El Paso County, Texas

                          State.                   §               (TC# 20160D01471)

                                              §
                                            ORDER

        The Appellant’s brief in the above styled and numbered cause was due January 19, 2018
after the Court granted five motions for extension of time to file the brief. On January 19, 2018,
Mr. Morales, Counsel for Appellant has filed a sixth motion for extension of time to file the
brief. Before this Court can act on this motion it will be necessary for the trial court to conduct a
hearing.

        It is therefore ORDERED that the trial judge conduct a hearing to determine whether
appellant desires to prosecute his appeal, whether the appellant has been deprived of effective
assistance of counsel, and to make appropriate findings and recommendations. The trial judge
shall take such measures as may be necessary to assure effective assistance of counsel, which
may include appointment of new counsel. The record of such hearing, including any orders and
findings of the trial judge, shall be certified and forwarded to this office on or before February
21, 2018.

       IT IS SO ORDERED this 22nd day of January, 2018.




                                              PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.